            Case 2:20-cv-00966-NR Document 221 Filed 07/25/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DONALD J. TRUMP FOR                               )   Civil Action
PRESIDENT, INC.; et al.,                          )
                                                  )
                Plaintiffs,                       )
                                                  )   No.: 2-20-CV-966
       v.                                         )
                                                  )
KATHY BOOCKVAR; et al.,                           )
                                                  )
                Defendants.                       )   Judge J. Nicholas Ranjan



                                            JOINDER

       AND NOW, comes Defendant Crawford County Board of Elections, by and through its

counsel, Keith A. Button, Esq., and formally joins in the Motions to Dismiss filed by Defendants

Kathy Boockvar, Secretary of the Commonwealth, Armstrong County Board of Elections,

Bedford County Board of Elections, Blair County Board of Elections, Centre County Board of

Elections, Columbia County Board of Elections, Dauphin County Board of Elections, Fayette

County Board of Elections, Indiana County Board of Elections, Lackawanna County Board of

Elections, Lawrence County Board of Elections, Mercer County Board of Elections, Montour

County Board of Elections, Northumberland County Board of Elections, Venango County Board

of Elections, and York County Board of Elections for Lack of Jurisdiction and Failure to State a

Claim, and the respective briefs in support thereof, inclusive of any and all exhibits attached

thereto, at Documents 184, 185, 197, and 198, in the above-captioned matter
         Case 2:20-cv-00966-NR Document 221 Filed 07/25/20 Page 2 of 3




                                          Respectfully submitted,


                                          By: /s/ Keith A. Button, Esq.
                                          Keith A. Button, Esq.
                                          Pa. ID #78258
                                          SHAFER LAW FIRM, PC
                                          890 Market St.
                                          Meadville, PA 16335
                                          814-724-4540 (Phone)
                                          814-724-4545 (Fax)
                                          kbutton@shaferlaw.com
                                          Attorney for Respondent
                                          Crawford County Board of Elections


Date: July 25, 2020
          Case 2:20-cv-00966-NR Document 221 Filed 07/25/20 Page 3 of 3




                                 CERTIFICATE OF SERVICE


       I hereby certify that on this day, July 25, 2020, a true and correct copy of the foregoing

document was filed electronically. Notice of this filing will be sent to all registered parties by

operation of the Court’s electronic filing system or by first-class mail, as indicated below:

Service on all parties by Electronic Filing System



                                                      Respectfully submitted,


                                                      By: /s/ Keith A. Button, Esq.
                                                      Keith A. Button, Esq.
                                                      Pa. ID #78258
                                                      SHAFER LAW FIRM, PC
                                                      890 Market St.
                                                      Meadville, PA 16335
                                                      814-724-4540
                                                      kbutton@shaferlaw.com
                                                      Attorney for Respondent
                                                      Crawford County Board of Elections

       Date: July 25, 2020
